J-A16040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.J.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.G.C., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 297 EDA 2022

              Appeal from the Decree Entered December 27, 2021
     In the Court of Common Pleas of Lehigh County at No(s): A 2021-0031

    IN RE:TERMINATION OF PARENTAL              :   IN THE SUPERIOR COURT OF
    RIGHTS TO::T.M.M., A MINOR                 :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.G.C., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 302 EDA 2022

              Appeal from the Decree Entered December 27, 2021
     In the Court of Common Pleas of Lehigh County at No(s): A 2021-0032


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED JUNE 28, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A16040-22


       S.G.C. (Mother) appeals from the December 27, 2021 decrees of the

Court of Common Pleas of Lehigh County (trial court) terminating her parental

rights to H.J.M. and T.M.M. (collectively, Children).1 We affirm.

                                               I.

       We glean the following facts from the certified record.      The Lehigh

County Office of Children and Youth Services (CYS) took emergency custody

of Children in September 2019 and they have remained with their foster family

since that time. This current period of placement is the Children’s third. The

first period of placement began in November 2014 when H.J.M. was removed

from Mother and Father’s care due to their illegal drug use. T.M.M. was born

dependent on drugs a week after H.J.M.’s placement.        Both parents were

incarcerated due to probation violations stemming from drug charges and

entered treatment upon release. After 20 months of placement, Children were

successfully returned to their parents’ care and their case was closed.

       Father contacted CYS for aid in November 2017 when the family was

facing eviction and could not pay rent. A week later, Mother gave birth to the

couple’s third child, R., who was premature and had to remain in the Neonatal

Intensive Care Unit for treatment before being released to Mother and Father’s



____________________________________________


1 Mother filed separate notices of appeal from each order and we consolidated
the appeals sua sponte. See Pa. R.A.P. 513. The trial court also terminated
the parental rights of Children’s Father and his appeals are pending separately
at 295 and 299 EDA 2022.


                                           -2-
J-A16040-22


care. In December 2017, Father told CYS he had relapsed and was using

heroin and Xanax. A few days later, one of the Children found R. unresponsive

at home and he was pronounced dead at the hospital. After testing positive

for illegal substances, Mother and Father agreed to a safety plan for Children.

However, CYS once again took custody of Children after Mother violated the

safety plan by having unsupervised custody of Children. They remained in

foster care until September 2018 while an investigation in R.’s death was

conducted. Allegations of abuse were determined to be unfounded and CYS

closed the case again in March 2019.

      CYS began to receive new referrals for the family in June 2019 following

alleged drug use by both parents and improper supervision of Children. In

September, they were evicted from their home and moved in with Mother’s

sister, Brandi. At that time, CYS received reports that Mother and Father were

taking Children to panhandle in Emmaus at 10:00 at night. Brandi eventually

notified CYS that the Children could no longer stay in her home because she

discovered that Father had left a hypodermic needle in the bathroom within

reach of Children. CYS took emergency custody of Children again and they

remained with their current foster family for the 27 months leading up to the

termination proceedings.

      CYS ultimately filed petitions to terminate Mother’s parental rights on

April 20, 2021, after Children had been in placement for 19 months. The trial

court held hearings on the petitions in November and December 2021 and


                                     -3-
J-A16040-22


heard testimony regarding the parents’ compliance with their reunification

plan from CYS caseworkers, the evaluators who conducted their protective

parenting evaluations, the Court Appointed Special Advocate (CASA),

Children’s therapist, their foster father, Mother and Father.

      As part of their reunification plan, Mother and Father had to find

appropriate housing and maintain steady income. They nonetheless continued

to live with Brandi for over a year even though Children could not be returned

to that home because it had a single bedroom for five residents and Brandi

had an open case with CYS. Additionally, their probation officers warned them

that they could be found in violation if they remained in that home because

they did not have permission from Brandi’s landlord to stay there.

      By January 2021, they found their own apartment and were able to

afford their rent and renew their lease for 2022. The apartment had separate

bedrooms for Children and CYS agreed that it was an appropriate home.

Mother had been working for McDonald’s for over a year by the time of the

termination proceedings and had progressed to a shift supervisor position.

Father had held multiple jobs at different times but remained consistently

employed since December 2019. Together they were financially stable and

had accumulated savings. Despite their employment, however, Mother and

Father refused to provide CYS with proof of income until ordered by the trial

court during the November 2021 termination hearings. Their CYS caseworker,

Amy Herczeg, testified that she had repeatedly requested documentation from


                                     -4-
J-A16040-22


Mother and Father throughout Children’s placement but was unable to verify

their income because they refused to cooperate. Mother and Father testified

that they provided proof of income to their Valley Youth House caseworker,

who helped them develop household budgets, and expected that caseworker

to relay the information to CYS.    They also did not provide CYS with the

updated budgets that they developed with Valley Youth House, despite CYS’s

numerous requests. As a result, CYS could not confirm prior to the termination

hearings that they were financially able to support Children.

      Both parents were also required to complete drug and alcohol

evaluations, follow recommendations for treatment and submit to drug

testing. Mother was incarcerated on new criminal charges shortly after CYS

took emergency custody of Children the third time. She was released to an

in-patient treatment program in December 2019 and has remained sober

since completion of that program in January 2020. She continued to attend a

dual diagnosis mental health and substance abuse treatment program after

completing inpatient treatment. At the time of the termination proceedings,

she had been using Subutex for two years to minimize the symptoms of heroin

withdrawal. She had not started to wean off the medication and did not know

when she would begin that process. Both parents were drug tested regularly

as a condition of probation following their release from incarceration and had

not tested positive during Children’s third period of placement.




                                     -5-
J-A16040-22


      Mother and Father attended supervised visits with Children throughout

their placement, beginning with one-hour visits once a week. At times, the

visits were conducted virtually due to the Covid-19 pandemic. It was more

difficult for Children to focus during the virtual visits and the caseworker and

Children’s therapist testified that Father sometimes appeared to be falling

asleep during those visits. Father would also occasionally ask the Children

inappropriate questions, such as when they were coming home.            He and

Mother would show Children pictures of items such as video games and their

TV and tell them they could play with the games when they came home. In

2021, the visits increased to twice a week, and in September of that year,

they increased from one to two hours. Children’s therapist, CASA and their

foster father testified that Children experienced increased anger and

behavioral issues as their visits with Mother and Father increased in length

and frequency. They attributed these behavioral problems to the uncertainty

surrounding their foster placement and return to Mother and Father, as

Children expressed anxiety and stress because they did not know where they

would be living in the long-term. However, Children did recognize Mother and

Father as their parents and showed affection toward them during the visits.

Mother and Father were not able to progress to unsupervised visits in the 27

months the Children were in placement.




                                     -6-
J-A16040-22


      Finally, Father and Mother were required to complete protective

parenting evaluations and follow through with any recommendations for

treatment. The trial court summarized their progress on this front as follows:

      [CYS] directed the parents to Valliere and Counseling Associates,
      Inc., and Forensic Treatment Services (“FTS”) for these
      evaluations, but after completing some research about FTS, the
      parents came to believe the provider focused on treating child
      molesters and wanted nothing to do with FTS. In response, the
      Agency offered a second provider, PA Forensics, to whom the
      parents could go for the protective parenting evaluations since
      they were adamantly opposed to going to FTS. Similar to their
      refusal to provide financial information to []CYS, the parents
      staunchly refused for approximately 19 months to complete the
      court-ordered protective parenting evaluations.

      Both parents eventually completed protective parenting
      evaluations at FTS. . . . Father’s interview was completed on May
      5, 2021, while Mother’s was completed on May 27, 2021. After
      the evaluations were complete, the preliminary professional
      recommendation was that both parents were in need of protective
      parenting treatment, neither parent should be the sole caregiver
      to the children until the parent completed protective parenting
      treatment, and supervised visitation with the children should
      continue. The written report regarding Father’s evaluation was
      completed on May 26, 2021, by Dr. Aaron Myers of FTS, while the
      written report regarding Mother was completed on September 10,
      2021, by Jenna Rau, MA, LPC in conjunction with Dr. Bradley
      Beckwith, both of FTS.

      According to Ms. Rau and Dr. Myers, both parents minimized their
      relapses, exaggerated their periods of sobriety, minimized the
      amount of time [Children] had been in care, and minimized the
      reasons the children had to be in care. Both had a lengthy,
      significant history of substance abuse. Neither seemed to have
      any understanding of the emotional impact on [Children] of the
      parents’ substance abuse or the impact of going back and forth
      repeatedly from parental care to foster care, including the losses
      the children suffered as a result. Both tried to be perceived in a
      favorable light rather than honestly acknowledge[ing] the many
      instances where substance abuse had played a larger role in their
      placing the health, safety, or welfare of their children at risk.

                                    -7-
J-A16040-22


     Although they vocalized that they accepted responsibility for their
     actions, the story each parent told during their respective
     interviews about the situation they were in was one of blaming
     others rather than an authentic, self-reflective assessment of the
     situation they had created with their choices and actions.

     The trend of trying to be seen in a favorable light occurred both
     during the interviews and in the testing FTS attempted with
     Mother and Father. Three tests were administered to each parent:
     The Parental Stress Index, 4th edition (“PSI”); the Parent Child
     Relationship Inventory; and the Child Abuse Potential Inventory
     (“CAPI”). Mother tried so hard to put her best foot forward that
     she invalidated two of the tests, and they could not be scored or
     interpreted because she exceeded the “faking good” validity score
     of the two tests. The same occurred with Father with one of the
     three tests. The remaining tests that were valid tended to show
     that the parents did not have a realistic view of the relationship
     they have with their children and did not have an honest handle
     on the challenges of parenting.

     Additional issues with Father were linked to his extensive criminal
     history and some narcissistic traits. He described his own parents
     as substance abusers and was aware of how their addiction issues
     impacted him, but he thought that his addiction had never really
     impacted his own children. Similarly, he was aware that his
     children had experienced trauma as a result of []CYS’s
     involvement, but he attributed the children’s trauma to their being
     away from him, and from the uncertainty of not knowing when
     they would come home, rather than being able to recognize the
     impact his choices and behaviors had had on the children. He felt
     that now that his addiction was managed, he was a great parent
     and everything was fine. He also attributed most of his criminal
     behavior to his drug use and did not take accountability for the
     other aspects of his criminal behavior.

     Dr. Myers indicated it could be reasonable for Father’s treatment
     to take two years or more because the narcissistic traits and lack
     of empathy evident in Father’s evaluation are typically
     intransigent and difficult to overcome. He explained it can take
     people about a year to recognize those things in themselves and
     another year to really make a change; given Father’s history of
     relapse and inconsistency, he clarified that stability should be
     maintained for a long time before adding additional responsibilities
     such as child-rearing. Dr. Myers recommended that Father have

                                    -8-
J-A16040-22


     only supervised visits with his children until he was able to address
     his criminality and personality issues; he should remain in a
     substance abuse program and continue submitting to regular
     urinalysis to demonstrate sobriety; he should attend protective
     parenting treatment to address some of his neglectful behavior
     toward the children and learn how criminality and narcissistic
     traits could impact his relationship with his children.

                                     ***

     Father began protective parenting treatment in August of 2021,
     while Mother began treatment in September of 2021. At the time
     of the termination hearing, neither parent had completed
     protective parenting treatment. Neither was in a position to be
     able to assume parental responsibilities for [Children], and the
     necessary length of time in treatment was unknown but expected
     to be at least one to two years for each parent.

     At the hearing, on cross-examination, both Ms. Rau and Dr. Myers
     were asked to consider the fairly long period of compliance the
     parents have had with most of the court-ordered services, save
     the protective parenting treatment. Both evaluators indicated
     that the parent’s compliance was a positive indicator, but it did
     not change the evaluator’s treatment recommendations or the
     need for each parent to complete protective parenting treatment
     in order to be a safe, appropriate parent capable of permanent
     reunification with the children. They explained that regardless of
     the length of time the parents may have had stable housing,
     ongoing employment, clean urine screens, or attendance at
     substance abuse treatment, having insight into substance abuse
     issues and the impact on oneself and one’s family is the key to
     successfully managing addiction so that potential triggers can be
     adequately identified to minimize the potential risk for relapse.
     They identified insight as the primary relapse-prevention strategy
     for an addict: A person could appear to be compliant for an
     extended period of time (just as Mother and Father have twice
     before, resulting in the return of [Children] to their parents’ care)
     but, without insight, the person would probably not have
     addressed the underlying issues of the substance abuse and its
     impact on themselves or their family members and it would be
     simply a matter of time or circumstance until a relapse occurred.
     Overall, both evaluators concluded that both Mother and Father
     are lacking in insight into their addictions and the effect on their


                                     -9-
J-A16040-22


       families, the role their choices played in the []CYS involvement,
       and the impact on the children.

Trial Court Opinion, 12/27/21, 15-20 (citations and footnotes omitted).

       Following four days of testimony, the trial court issued decrees

terminating Mother’s parental rights and an accompanying opinion explaining

its rationale.    Mother timely appealed and she and the trial court have

complied with Pa. R.A.P. 1925.

                                               II.

       On appeal, Mother argues that the trial court abused its discretion in

finding clear and convincing evidence to terminate her parental rights under

23 Pa.C.S. § 2511(a) and (b).2 Section 2511 of the Adoption Act governs

termination of parental rights and requires a bifurcated analysis:

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the trial court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the trial court engage in the second
       part of the analysis pursuant to Section 2511(b): determination
       of the needs and welfare of the child under the standard of best
____________________________________________


2 We review the trial court’s decision for an abuse of discretion. In re G.M.S.,
193 A.3d 395, 399 (Pa. Super. 2018) (citation omitted). Moreover, “[w]e give
great deference to trial courts that often have first-hand observations of the
parties spanning multiple hearings.” In re Interest of D.F., 165 A.3d 960,
966 (Pa. Super. 2017). “The trial court is free to believe all, part, or none of
the evidence presented and is likewise free to make all credibility
determinations and resolve conflicts in the evidence.” In re A.S., 11 A.3d
473, 477 (Pa. Super. 2010). “If competent evidence supports the trial court’s
findings, we will affirm even if the record could also support the opposite
result.” Id.


                                          - 10 -
J-A16040-22


        interests of the child. One major aspect of the needs and welfare
        analysis concerns the nature and status of the emotional bond
        between parent and child, with close attention paid to the effect
        on the child of permanently severing any such bond.

In re S.C., 247 A.3d 1097, 1103 (Pa. Super. 2021) (citation omitted). “A

child has a right to a stable, safe, and healthy environment in which to grow,

and the child’s life simply cannot be put on hold in the hope that the parent

will summon the ability to handle the responsibilities of parenting.”          Id.

(citation omitted).

                                               A.

        First, Mother argues that CYS did not provide clear and convincing

evidence to establish grounds for termination under subsections 2511(a)(1),

(5) and (8).3

____________________________________________


3   Those provisions provide:

        (a) General rule.--The rights of a parent in regard to a child may
        be terminated after a petition filed on any of the following
        grounds:

               (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition either
        has evidenced a settled purpose of relinquishing parental claim to
        a child or has refused or failed to perform parental duties.

                                          ***

              (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency for a
        period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
(Footnote Continued Next Page)


                                          - 11 -
J-A16040-22


       “The party seeking termination must prove by clear and convincing

evidence that the parent’s conduct satisfies the statutory grounds for

termination delineated in [the subsections of 23 Pa.C.S. § 2511(a)].” In re

Adoption of J.N.M., 177 A.3d 937, 942 (Pa. Super. 2018) (quoting In re

L.M., 923 A.2d 505, 511 (Pa. Super. 2007)). Clear and convincing evidence

is that which is so “clear, direct, weighty and convincing as to enable the trier

of fact to come to a clear conviction, without hesitance, of the truth of the

precise facts in issue.” In re D.L.B., 166 A.3d 322, 326 (Pa. Super. 2017)

(citation and quotation marks omitted).

       The trial court concluded that CYS had met its burden of establishing

that Mother’s parental rights should be terminated pursuant to subsections

2511(a)(1), (5) and (8).        When reviewing a trial court’s order terminating

parental rights, we need only agree as to one subsection of Section 2511(a),



____________________________________________


       period of time, the services or assistance reasonably available to
       the parent are not likely to remedy the conditions which led to the
       removal or placement of the child within a reasonable period of
       time and termination of the parental rights would best serve the
       needs and welfare of the child.

                                          ***

             (8) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an agency, 12
       months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement
       of the child continue to exist and termination of parental rights
       would best serve the needs and welfare of the child.


                                          - 12 -
J-A16040-22


as well as Section 2511(b), to affirm the order. In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). Accordingly, we will focus on subsection

2511(a)(8)’s requirement that the conditions leading to Children’s removal for

12 months or more continue to exist and that termination will serve Children’s

best interests.

      Termination under subsection 2511(a)(8) does not require consideration

of the parent’s willingness or ability to remedy the conditions that led to the

child’s placement if the conditions continue to exist. S.C., supra, at 1105.

Even if a parent has made progress in remedying the conditions and could

potentially parent the child successfully in the future, termination is justified

if the conditions continue to exist after 12 months in placement and it would

serve the needs and welfare of the child. In re S.H., 879 A.2d 802, 806-07

(Pa. Super. 2005) (holding that conditions leading to placement continued to

exist when two witnesses testified that mother would need to show progress

in treatment and sobriety for two years before she could parent child).

      In its opinion, the trial court acknowledged that Mother had made

significant progress in many parts of the reunification plan, particularly by

obtaining housing and steady employment, maintaining her sobriety and

regularly attending supervised visits with Children.      However, the record

supports the trial court’s conclusion that there was clear and convincing

evidence that after 27 months, Mother’s progress in some areas did not

alleviate all the conditions that led to Children’s placement. See S.H., supra.


                                     - 13 -
J-A16040-22


First, the trial court observed that Mother had been using Subutex for two

years to maintain her sobriety and had not yet begun to wean off the drug.

Mother additionally admitted that she cannot be sure how weaning off the

drug will impact her sobriety, even though she did not have any desire to use

drugs.   Thus, the trial court weighed Mother’s current period of sobriety

against her two prior relapses that occurred when Children were returned to

her care and was concerned that the added stress of full-time parenting may

trigger another relapse. See Trial Court Opinion, 12/27/21, at 11-13 & n.21.

      The trial court also credited the testimony of Ms. Rau and Dr. Beckwith,

who both administered Mother’s protective parenting evaluation.       Ms. Rau

testified that Mother was deceptive in the interview, minimized the periods of

time Children spent in placement and overstated her periods of sobriety. She

did not recognize the emotional impact her actions and addiction had on

Children or have any insight into her addiction. She blamed others for the

effect the dependency had had on her family and attempted to redirect the

interview to place herself in the best possible light.   Finally, she produced

invalid scores on two of the tests by “faking good” in her answers. Mother

had begun protective parenting treatment in September 2021, several months

after CYS filed the termination petitions, but based on her evaluation, Ms. Rau




                                    - 14 -
J-A16040-22


testified that Mother would need additional treatment before serving as a

primary caretaker to Children or even having unsupervised visitation.4

       The trial court also observed that Mother unreasonably delayed

undergoing the protective parenting evaluation for 19 months because she

and Father looked up FTS and concluded that the organization only treated

sexual offenders. It characterized this excuse as “rubbish” and observed that

if she had complied with the requirement when it was originally ordered, she

would have been substantially closer to reuniting with Children by the time

the termination petitions were filed. See Trial Court Opinion, 12/27/21, at

25-26 & n.33. We decline to disturb the trial court’s credibility and factual

determinations, as they are supported by the record. See A.S., supra.

       Based on this evidence, the trial court correctly concluded that CYS had

presented clear and convincing evidence that deficiencies in parenting that led

to Children’s placement had persisted for well over the 12 months prescribed



____________________________________________


4 Mother focuses her argument on attacking Ms. Rau’s testimony that Mother
lacked stability in her life, a point on which she thoroughly cross-examined
Ms. Rau at the hearing. At that time, Ms. Rau conceded that Mother had
demonstrated stability by obtaining a home and steady employment and
maintaining her sobriety. She nonetheless opined that Mother’s lack of insight
into her addiction and refusal to take responsibility were poor indicators for
her ability to care for Children in the long-term, particularly in light of her prior
relapses. The trial court heard this testimony and considered the cross-
examination before crediting Ms. Rau’s opinion that Mother could not safely
parent full-time or have unsupervised visits with Children until she completed
further treatment. Because this credibility determination was supported by
the record and within its province as fact-finder, we may not disturb it on
appeal. See A.S., supra.

                                          - 15 -
J-A16040-22


in subsection 2511(a)(8). Moreover, as we address infra in our analysis of

Section 2511(b) terminating Mother’s parental rights will best serve Children’s

needs and welfare. Accordingly, CYS presented sufficient evidence to support

termination under subsection 2511(a)(8).

                                      B.

      The next step of our inquiry is whether the termination is in the best

interests of Children. There are several factors to consider in this analysis:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. . . . While a parent’s emotional
      bond with his or her child is a major aspect of . . . [S]ection
      2511(b) best-interest analysis, it is nonetheless only one of many
      factors to be considered by the court when determining what is in
      the best interest of the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015); In re

M.Z.T.M.W., 163 A.3d 462, 464 (Pa. Super. 2017). It is sufficient for the

court to rely on the opinions of social workers and caseworkers when

evaluating the impact that termination of parental rights will have on a child.

See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). “In this context, the

court must take into account whether a bond exists between child and parent,

and whether termination would destroy an existing, necessary and beneficial

relationship.” Id.

      Moreover,      “[c]ommon   sense     dictates   that   courts   considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” In re T.S.M.,


                                     - 16 -
J-A16040-22


71 A.3d 251, 267 (Pa. 2013) (citation omitted).       The court may consider

intangibles such as the love, comfort, security and stability the child might

have with the foster parent. See In re N.A.M., 33 A.3d 95, 103 (Pa. Super.

2011). Ultimately, the concern is the needs and welfare of the child. In re

Z.P., supra at 1121.

      In considering this factor, the trial court acknowledged that Mother and

Children have a bond and they are affectionate toward her during visits.

However, this bond is only one factor of the best interests analysis, and the

trial court was also required to consider Children’s safety, stability, security

and other intangibles that may or may not be present in the parent-child

relationship. C.D.R., supra. Here, the trial court recognized that Children

have been greatly affected by their three periods of placement and have

continued to express worry and anxiety regarding whether they will return to

their parents.   Several witnesses at the termination hearing, including the

CASA, Children’s therapist, their foster father and a CYS caseworker testified

that after the number of visits with their parents increased in 2021, Children

regressed and they exhibited more aggression, anger and out-of-control

behavior. They testified that behaviors appeared related to uncertainty about

their futures, as Children would be hopeful about returning home and then

upset following review hearings with no resolution. Children’s therapist and

caseworker believed that they needed security and stability after years of

placement in order to feel safe.


                                     - 17 -
J-A16040-22


      Further, Children had adapted well to their foster family and their foster

parents were willing to serve as an adoptive resource. Their foster parents

ensured that they received necessary medical care, dental care and therapy

and attended extracurricular activities and family trips. Children get along

well with their foster siblings and refer to their foster parents as “mommy”

and “daddy.” At the time of the termination hearings, Children were scheduled

to begin in-home trauma therapy at their foster home. After reviewing this

evidence and considering the negative effect of the prolonged uncertainty

about their futures, the trial court concluded that termination of Mother’s

parental rights would be in Children’s best interests and would provide them

with the greatest degree of permanence and stability. This conclusion was

supported by clear and convincing evidence and Mother’s claim that the trial

court failed to properly evaluate her bond with Children is meritless.

      Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2022



                                    - 18 -